Citation Nr: 0411419	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  00-17 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an extension of the appellant's basic 10-year 
period of eligibility for receiving educational assistance 
benefits under the provisions of Chapter 30, Title 38, United 
States Code (Montgomery GI Bill), beyond the delimiting date of 
February 29, 2000.


REPRESENTATION

Appellant represented by:	Alan Scott Gregory, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel


INTRODUCTION

The appellant had active military service from February 1970 until 
February 28, 1990.

This matter comes before the Board of Veteran's Appeals (Board) on 
appeal from a September 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, 
which denied an extension of the appellant's basic 10-year period 
of eligibility for receiving educational assistance benefits.

The appellant requested a hearing in this case, and the 
undersigned Veteran's Law Judge conducted such hearing in January 
2003.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the appellant's claim has been obtained by the RO.

2.  The appellant had active military service from February 1970 
until February 28, 1990.  Therefore, his basic delimiting period 
for receiving Chapter 30 educational benefits expired on February 
29, 2000.

3.  The appellant was not prevented from initiating or completing 
his program of education within the otherwise applicable 
eligibility period due to a physical or mental disability.

4.  The evidence of record does not show detainment by a foreign 
government, correction of military records, change in the 
character of discharge, or other corrective actions by competent 
military authorities.


CONCLUSION OF LAW

The criteria for extension of the applicable delimiting date for 
receiving education assistance benefits under Chapter 30, Title 
38, United States Code, are not satisfied.  38 U.S.C.A. §§ 3031, 
5107 (West 2002);  38 C.F.R. § 21.7050, 21.7051 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

VA has a duty to assist the appellant in the development of facts 
pertinent to his claim.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and includes 
an enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence pertinent 
to the claim.  See 66 Fed. Reg. 45620, 45630 (August 29, 2001).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002).


With respect to VA's duty to notify, the decision on appeal, the 
statement of the case (SOC), and multiple supplemental 
correspondence, together have adequately informed the appellant of 
the types of evidence needed to substantiate his claim.  For 
example, in March 2004, the RO sent a letter to the appellant 
explaining the VCAA and asking him to submit certain information.  
In accordance with the requirements of the VCAA and current case 
law, the letter informed the appellant what evidence and 
information VA would be obtaining as well as the evidence that the 
appellant needed to provide.  The letter also informed him of the 
legal requirements for an extension of the basic 10-year 
eligibility period for education benefits.  The letter then 
further specified what the evidence of record currently showed as 
well as what evidence was necessary to substantiate his claim for 
an extension of his delimiting date.

At this point, the Board shall address the timing of the VCAA 
notification.  The Board notes that the initial adjudication of 
the appellant's claim took place in September 1999, or prior to 
the March 2004 VCAA notification letter.  Furthermore, recent case 
law suggests that VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.  Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  Although the timing of the VCAA notification in this case 
does not comply with the explicit requirements of Pelegrini, the 
United States Court of Appeals for Veterans Claims (Court) did not 
address whether, and if so, how, the Secretary can properly cure a 
defect in the timing of the VCAA notice.  Furthermore, the Court 
left open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.

For example, the Court in Pelegrini found, on the one hand, that 
the failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, i.e., a 
denial of the claim, would largely nullify the purpose of the 
notice and, as such, prejudice the claimant by forcing him or her 
to overcome an adverse decision, as well as substantially impair 
the orderly sequence of claims development and adjudication.  Id. 
at 422.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision notice 
was not prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-AOJ-
decision notice was not prejudicial to the appellant.") 

As such, the Board finds that the Court in Pelegrini has left open 
the possibility of a notice error being found to be non-
prejudicial to a claimant.  The Board notes that a contrary 
finding would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  Furthermore, providing such a notice would mandate all 
prior adjudications be vacated, as well as nullifying the notice 
of disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  Such interpretation 
of section 5103(a) is incompatible with the best interests of the 
appellant, as it would result in a substantial delay in 
readjudicating his claim.  Therefore, consistent with the 
requirements of the VCAA, the appellant was afforded the 
opportunity to submit information and evidence in support of his 
claim.  Accordingly, the Board finds that all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (harmless error).

With respect to VA's duty to assist the appellant, the RO 
requested and obtained the requisite service personnel records.  
The record also includes multiple lay statements provided by the 
appellant.  At every stage of the process, the appellant was 
informed of the information needed to substantiate his claim, and 
VA has obtained all evidence identified by the appellant.  
Therefore, VA has no outstanding duty to assist the appellant in 
obtaining any additional information or evidence.  The appellant 
has not referenced any outstanding records or information that he 
wanted VA to obtain.

Summarily, the Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of this 
case, additional efforts to assist him in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the law 

does not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at every 
stage of this case.


II.  Entitlement to an Extension of the Delimiting Date for 
Chapter 30 Education Benefits

The purpose of an educational assistance program for certain 
veterans and service members is stated in 38 U.S.C.A. § 3001.  38 
C.F.R. § 21.7000 (2003).  VA law provides, generally, that basic 
educational assistance or supplemental educational assistance will 
not be provided to a veteran or service member beyond 10 years 
from the later of (i) the date of the veteran's last discharge or 
release from a period of active duty of 90 days or more of 
continuous service; or (ii) the date of the veteran's last 
discharge or release from a shorter period of active duty if the 
discharge or release is because of a service-connected disability, 
a medical condition which preexisted such service and which VA 
determines is not service connected, hardship, or was involuntary 
for the convenience of the Government after October 1, 1987, as 
the result of a reduction in force.  38 U.S.C.A. § 3031;  38 
C.F.R. § 21.7050 (2003).

In order to extend the basic 10-year eligibility period, VA must 
receive a claim for an extended period of eligibility provided by 
38 C.F.R. § 21.7051 by the later of the following dates: (1) One 
year from the date on which the veteran's original period of 
eligibility ended; or (2) One year from the date on which the 
veteran's physical or mental disability no longer prevented him or 
her from beginning or resuming a chosen program of education.  38 
C.F.R. § 21.1032(c) (2003).


Furthermore, VA shall grant an extension of the applicable 
delimiting period, as otherwise determined by 38 C.F.R. § 21.7050, 
provided: (1) The veteran applies for an extension within the time 
specified in 38 C.F.R. § 21.1032(c); and (2) The veteran was 
prevented from initiating or completing the chosen program of 
education within the otherwise applicable eligibility period 
because of a physical or mental disability that did not result 
from the veteran's willful misconduct.  In addition, it must be 
clearly established by medical evidence that such a program of 
education was medically infeasible.  38 C.F.R. § 21.7051 (2003).

The appellant in this case seeks an extension of the delimiting 
date for his education benefits beyond February 29, 2000.  The 
Board initially notes that the appellant timely applied for an 
extension of his delimiting date in September 1999, or 
approximately six months before his period of eligibility ended.  
38 C.F.R. §§ 21.1032(c)(1), 21.7051(a) (2003).  Having previously 
found that the appellant timely filed for an extension of his 
delimiting date, the Board is next obligated to consider whether 
the appellant satisfies any of the provisions within 38 C.F.R. § 
21.7051(a)(2) (2003).

An extended period of eligibility may be granted when it is 
determined that the veteran was prevented from initiating or 
completing the chosen program of education within the otherwise 
applicable eligibility period because of a physical or mental 
disability that did not result from the veteran's willful 
misconduct.  It must be clearly established by medical evidence 
that such a program of education was medically infeasible.  38 
C.F.R. § 21.7051(a)(2) (2003).

The Board has thoroughly reviewed all of the evidence of record; 
however, the evidence does not show that a physical or mental 
disability prevented the appellant from initiating or completing 
his chosen program of study.  In fact, the appellant conceded at 
his January 2003 hearing before the Board that he did not have any 

disabilities that prevented him from pursuing his education.  As 
such, the appellant is not entitled to an extension of his 
delimiting date based upon a physical or mental disability.  38 
C.F.R. § 21.7051(a)(2) (2003).

In addition, the aforementioned basic 10-year eligibility period 
may also be extended for periods of detainment by a foreign 
government, correction of military records, change in the 
character of discharge, or other corrective actions by competent 
military authorities.  38 C.F.R. § 21.7050 (2003).  The Board 
notes that the appellant's service personnel records show that he 
had active military service from February 1970 until his honorable 
discharge on February 28, 1990.  The evidence of record simply 
does not show any alteration or correction of his military 
records, or qualifying Prisoner Of War or Missing In Action 
status.  Therefore, the appellant is not entitled to an extension 
of his delimiting date pursuant to the provisions of 38 C.F.R. § 
21.7050 (2003).

The Board additionally notes that the appellant contends as a 
basis for extension of his delimiting date that he was repeatedly 
erroneously informed that he could "extend his delimiting date if 
he was a full-time student and presently enrolled in an active 
degree seeking program".  In such a case, the law clearly states 
that the Secretary has the authority to provide equitable relief 
when it is determined that VA benefits have not been provided by 
reason of administrative error on the part of the Federal 
Government or any of its employees.  38 U.S.C.A. § 503(a) (West 
2002) (emphasis added).  Furthermore, an award of equitable relief 
is in the "sole discretion of the Secretary" and the Board is 
without jurisdiction to review the Secretary's exercise of that 
discretion.  Darrow v. Derwinski, 2 Vet. App. 303, 306 (1992).  
Therefore, the Board finds that it may not review the merits of 
the appellant's contention of entitlement to equitable relief 
under section 503(a).

The appellant also contends that financial hardship has prevented 
him from completing his program of study with the basic 10-year 
eligibility period.  The Board notes, however, that it is bound by 
the statutes and regulations proscribed within Titles 38 of the 
United States Code and the Code of Federal Regulations 

which do not permit the extension of the basic 10-year eligibility 
period for financial hardship.


ORDER

Entitlement to an extension of the appellant's basic 10-year 
period of eligibility for receiving educational assistance 
benefits under the provisions of Chapter 30, Title 38, United 
States Code (Montgomery GI Bill), beyond the delimiting date of 
February 29, 2000, is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



